Title: To Thomas Jefferson from Anonymous, 6 December 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     
                     To the right Hon. Mr Jefferson. 
                     President of the unitid states
                     
                     Baltimore.December, the 6 1805.
                  
                  Into youre friendly bosom I can pour my Complaints without fear of being exposed. I am at this moment In the most distracting. Situation. imaginable having met with the Misfortune to loose my husband. about four years he thot he left me posesing. a good fortune. but alas. I haive never receivid won cent since the lord Calld him he left me with a child to educate & suport. my delicate health will not permit me to do any kind of work. god almighty noes what is to become of me and my child this winter nothing to depend on but on the humane Charecter I had of youre honour I hope you Will not think it impertinant but alude it intirely to my misery and the unhapy situation of youre felow creater who will ofer up my daily prayers to that suprim father above for the health of youreself, and worthy family. it is all An unfortunate Widow can ofer, I am at the last extrimty not knowing what moment what little furniture I haive will be seasd on for the small debts I contracted these two years for my childs schooling and other nesceserys. I was in hope to recouver something from the estate of my desesesd husband. but I find it is in vain to expect any thing as his Creditors is left this plaice behould the most unhapy Widow existing, upon her nees requesting you in the naime of god to asist me and saive me from eternal misery this is the last atempt I ever dare again to a person of youre rank. blaime me not it is want that indusd me to it if in youre opinion I haive sind in taking the liberty to thus adress you forgive me but not without pity for my unprotectid situation not knowing which way to turn my longering head seeing perhaps a heard winter aproaching. perhaps I will be deprivd of the only and last bead. that I now posess I trimble at the sad Idea. and still I can expect nothing else I was Contemplating. my Cruel fate. when I oferd up all my aflictions to that Just and good lord. how and in what maner I was to prosead, I was struck amediately, with a desire to write you in hopes you will not disregard this poore heart brokin leter. as I allready mentioned this is the last atempt I can ever make to request asistance in this wourld. I am in excessive grief to see my poverty. expecting to posess at least forty thousin dolars but alas Cruel fate has ordaind other ways it is gods will it must be so I must still be thankful to youre self alone I humbly petion for youre humanity I shall not take the liberty to write my naime as it would be puting myself two much upon A footing with youre honour if you do me the honour to take notice of this leter if requisit then I shall with bendid neas and a heart of gratitude In a very short space of time do. in asisting me and my orphan Child you asist the widow and Child of a respectable Merchant, who will I hope Join myself and child in our prayers to the almighty god. to bestow you there blesings you merit as I hope he is in heavin if  youre lordships atention and Condesension in noticing me shall claims my most unbounded gratitude. I hope my poverty will be a  sufishent apoligy for my not subscribing my naime in full
                  
                     G. R. A.
                     Charles Street
                  
                  
                     if you should honour me with a Consoling lyne direct youre leter as above
                  
               